Citation Nr: 0115263	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
rubella.  

2.  Entitlement to service connection for fibromyalgia 
claimed as secondary to rubella.  

3.  Entitlement to service connection for discoid lupus 
claimed as secondary to rubella.  

4.  Entitlement to service connection for spondylosis of the 
cervical and lumbar spine claimed as secondary to rubella.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to October 
1960.  By a rating action dated in June 1978, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied 
entitlement to service connection for rubella.  By a June 
1998 rating decision, the RO denied service connection for 
residuals of rubella to include fibromyalgia, and discoid 
lupus.  In a March 1999 rating decision the RO denied service 
connection for arthritis/spondylosis of the cervical and 
lumbar spine, claimed as residuals of rubella.  This appeal 
ensued.  


FINDINGS OF FACT

1.  The RO has fulfilled its obligation to obtain all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim.  

2.  There is no medical confirmation supporting the veteran's 
claim that she has residuals of rubella that may be related 
to service, including that she has fibromyalgia, discoid 
lupus, or spondylosis of the cervical or lumbar spine as 
secondary to rubella.  

3.  The medical issues before the Board are not complex or 
controversial.


CONCLUSIONS OF LAW

1.  Service connection for residuals of rubella, including 
fibromyalgia, discoid lupus, and spondylosis of the cervical 
and lumbar spine as secondary to rubella, is not in order as 
the medical evidence does not demonstrate that any of these 
disorders was incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991);Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

2.  An independent medical opinion regarding the claim 
adjudicated herein, is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The Veterans Claims Assistance 
Act of 2000 essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Here, the objective evidence is clear regarding 
the decision warranted.  The RO has completed all necessary 
development and there are no obvious potential leads to more 
pertinent evidence, therefore the Board is prepared to render 
a decision on the merits of the appeal.  

Service connection is not currently established for any 
disability.  

The veteran contends that she was informed during her five 
day hospitalization for rubella during service that she would 
suffer severe arthritic conditions, and that her current 
residuals of arthralgia, discoid lupus, spondylosis of the 
cervical and lumbar spine including osteoporosis, have all 
resulted from the rubella she had during service.  The 
representative requests that the issues be submitted for an 
Independent Medical Evaluation.  

The service medical records reflect that the veteran was 
hospitalized beginning on March 31, 1960, for treatment of 
rubella, and that the hospitalization was for five days.  
Otherwise, the service medical records, including the report 
of the separation medical examination in September 1960, 
contain no further reference to complaints or findings of 
rubella or any residuals thereof.  The service medical 
records are negative for any mention of fibromyalgia, discoid 
lupus, or spondylosis of the cervical or lumbar spine.  

On examination by the VA in March 1978, there was a medical 
impression of no evidence of any residual disability from 
rubella.  

In December 1997, Pariksith Singh, M.D., reported that it is 
possible that the veteran's arthritis and disabling 
fibromyalgia are related to the rubella contracted during 
active duty in the United States Air Force in 1959.  No basis 
for the statement was furnished.  

Medical text excerpts are on file regarding the claimed 
disorders, their manifestations, and their possible etiology.  

In March 1998, after reviewing the veteran's claims folder, 
VA's examiner opined that the veteran has current, ongoing 
fibromyalgia and also evidence of discoid lupus; that her 
current polyarthralgias are not related in any way to rubella 
vaccines sustained in the military; that the examiner was 
aware of the article entitled Chronic Arthropathy and 
Musculoskeletal Symptoms Associated with Rubella Vaccines; 
and that there is no link between rubella vaccination and 
chronic arthritis.  It was further opined that the veteran's 
symptoms were related to her fibromyalgia and also 
spondylosis of the cervical and lumbar spine with discogenic 
disc disease.  

After it was emphasized that the veteran was not claiming 
service connection for residuals of rubella vaccination but 
for residuals of rubella itself, in February 1999, VA's 
examiner again reviewed the claims folder.  The examiner 
reported that the professional opinion remained that the 
veteran's current arthralgias are secondary to fibromyalgia 
plus her history of cervical and lumbar spine spondylosis.  
Also, her discoid lupus does not contribute in any way to any 
of the systemic arthritic symptoms.  The examiner clarified 
that the veteran had a natural rubella virus infection during 
her military service.  It was indicated that joint pain 
symptoms may occur a week before or after the onset of the 
characteristic rash.  Joint involvement is usually symmetric 
and may be migratory, but in most patients it resolves in a 
few days to two weeks.  The symptoms are mostly arthralgias, 
which is more common than frank arthritis.  Patients might 
also develop arthritis and tenosynovitis, but these symptoms 
are temporary and very seldom and rarely persist for several 
months or years.  The examiner again opined that there is no 
link between the veteran's rubella infection and her chronic 
arthritis, and that the veteran's symptoms are felt to be 
related to her fibromyalgia and also spondylosis of the 
cervical and lumbar spine with her known discogenic disc 
disease.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1131.  

Here, although the veteran was hospitalized for five days 
after she developed rubella in March 1960, the subsequent 
service medical records, including the report of the 
separation medical examination, are negative for any 
manifestations of rubella or any residuals thereof.  In 
addition, there were no residuals of rubella demonstrated on 
VA examination in March 1978, more than seventeen years after 
the veteran's service discharge.  Although a private 
physician has indicated that it is possible that the veteran 
has arthritis and fibromyalgia related to rubella, no support 
for the statement has been advanced.  Juxtaposed with this 
unsupported statement is the contrary opinion by VA's 
examiner which is supported by a detailed rationale.  

In these circumstances, it is the judgment of the Board that 
the great weight of the objective evidence is against the 
veteran's claim that she has any residuals of the rubella 
contracted during service.  None of the disorders claimed as 
being secondary to rubella was manifested during service.  
The objective evidence supports a conclusion that the rubella 
had a distinctly defined short term course during service and 
did not result in any chronic residuals, including the 
claimed fibromyalgia, discoid lupus, and spondylosis of the 
cervical and lumbar spine now claimed as being related 
thereto.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  Here, a 
private physician has reported that it is possible that the 
veteran has residuals of the rubella manifested in service 
without supplying any rationale for the conclusion.  
Conversely, VA's examiner, who twice reviewed all the 
veteran's records, concluded that rubella is a short term 
disease and the veteran does not have any residuals of 
rubella.  This conclusion is further supported by the 
clinical impression on the VA examination of March 1978 that 
no residuals of rubella were manifested at that time.  
Without well founded medical support for a nexus between any 
current disability and service, service connection for 
rubella and the claimed residuals, including those on a 
secondary basis, must be denied.  In these circumstances, the 
great weight of the clinical evidence is against the claim 
that the veteran has any residual of her five day bout with 
rubella during service.  

While the veteran has claimed that she has residuals of 
rubella and that her reading of the medical literature 
supports her claim, she is not competent to offer such a 
medical opinion.  Where the determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 92 (1993).  
In sum, it is the judgment of the Board that the objective 
evidence is against a conclusion that the veteran has any 
residuals of rubella, or that rubella is the cause of any 
current disability at this time.  Further, the preponderance 
of the evidence is against the claim for service connection, 
there is no doubt to be resolved, and the appeal must be 
denied.  

Inasmuch as there is no medical question raised which is 
complex or controversial and the evidence appears complete, 
there is no reason to refer this case to an independent 
medical expert for review.  38 U.S.C.A. § 7109, 38 C.F.R. § 
20.901.  Thus, this appeal is properly denied on the record.  


ORDER

Entitlement to service connection for residuals of rubella is 
denied.  

Entitlement to service connection for fibromyalgia claimed as 
secondary to rubella, is denied.  

Entitlement to service connection for discoid lupus claimed 
as secondary to rubella, is denied.  

Entitlement to service connection for spondylosis of the 
cervical and lumbar spine claimed as secondary to rubella, is 
denied.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals


 



